FILED
                              NOT FOR PUBLICATION                           MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO ALBERTO DIAZ-ESTRADA                       No. 10-71279
and DILCIA ELIZABETH TOMASINO-
JIMENEZ,                                         Agency Nos. A094-795-352
                                                             A094-795-348
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                        **
                              Submitted March 8, 2011

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Petitioners Mario Alberto Diaz-Estrada and Dilcia Elizabeth Tomasino-

Jimenez, husband and wife and natives and citizens of El Salvador, petition for

review of a Board of Immigration Appeals streamlined order affirming an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (IJ) decision denying their application for asylum,

withholding of removal and protection under the Convention Against Torture

(CAT). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the IJ’s denial of asylum and withholding of

removal because Diaz-Estrada failed to show his alleged persecutors threatened

him on account of a protected ground. His fear of future persecution based on an

actual or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). Moreover, being a victim of

criminal gang activity is not a protected ground. See Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”) We decline to

address petitioners’ unexhausted contention that gang members targeted Diaz-

Estrada for persecution on account of his membership in a family social group.

Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000) (declining to consider

a claim that Board did not have first opportunity to consider).




                                           2                                     10-71279
      Because petitioners have not “specifically and distinctly argued and raised”

the issue of CAT relief, they have waived that claim. Castro-Perez v. Gonzales,

409 F.3d 1069, 1072 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-71279